Citation Nr: 0117890	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  98-15 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture of the left lower leg.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
puncture wound of the low back.

4.  Entitlement to service connection for shin splints.

5.  Entitlement to service connection for torn tendons.

6.  Entitlement to service connection for a right jaw 
disorder.

7.  Entitlement to service connection for a right ankle cyst.

8.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978 and from October 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

In his August 1998 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  He was scheduled for such a 
hearing in March 2001, but he failed to report for that 
hearing and provided no subsequent explanation for his 
failure to report.  His hearing request is therefore deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2000).

The issues of entitlement to service connection for torn 
tendons, a right jaw disorder, a right ankle cyst, and flat 
feet are addressed in the REMAND section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  While the veteran has complained of intermittent knee 
pain, his residuals of a stress fracture of the left lower 
leg have been shown to be essentially asymptomatic, with no 
evidence of swelling, deformity, instability, nonunion, loose 
motion, or loss of motion.

3.  The veteran has been diagnosed with PTSD, but that 
diagnosis has not been predicated on either verified 
participation in combat with the enemy during service or a 
verified in-service stressor.

4.  There is competent medical evidence linking the veteran's 
current low back scar, claimed as a residual of a low back 
puncture, with service.

5.  There is no competent medical evidence establishing a 
causal relationship between a current shin splints disability 
and service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a stress fracture of the left lower leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1154, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  Residuals of a puncture wound of the low back were 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  Shin splints were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the claims 
addressed in this portion of the decision, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claims.  See The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the 
RO has afforded the veteran comprehensive VA examinations in 
regard to each of these claims.  Moreover, the Board is 
satisfied that all relevant records of medical treatment for 
the veteran's claimed disorders have been obtained and added 
to the claims file.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims, under the VCAA, has also been 
met.  The RO informed him of the need for such evidence in 
the July 1998 Statement of the Case.  Given that the actions 
by the RO reflect fundamental compliance with the VCAA, the 
Board finds that the veteran's appeal will not be adversely 
affected merely because the RO developed this appeal prior to 
enactment of the VCAA and did not inform him of its 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

I.  Entitlement to an initial compensable evaluation for 
residuals of 
a stress fracture of the left lower leg

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities in 
Part 4 of Title 38 of the Code of Federal Regulations.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).  

In this case, the RO initially granted service connection for 
residuals of a stress fracture of the left lower leg in the 
appealed September 1997 rating decision in view of medical 
evidence showing that this disability was of service onset.  
A zero percent (noncompensable) evaluation was assigned, 
effective from July 1990.  In assigning this evaluation, the 
RO cited the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2000).  Under this code section, a 10 percent 
evaluation is warranted in cases of malunion of the tibia and 
fibula, with slight knee or ankle disability, while a 20 
percent evaluation is in order in cases of moderate knee or 
ankle disability.

The Board has reviewed the evidence of record in this case 
but finds a distinct absence of objective left knee and ankle 
symptomatology.  The veteran complained of only intermittent 
swelling and pain of the ankles during his June 1997 VA feet 
examination, and the examination revealed full range of 
motion of the left ankle.  A June 1997 VA bones examination 
revealed no deformity of the left lower extremity and no 
tenderness along the anterior aspect of both lower 
extremities.  Also, a June 1997 VA orthopedic examination 
reflects the veteran's subjective complaints of intermittent 
bilateral knee pain, more on the right, but the examination 
revealed no evidence of swelling, deformity, instability, 
nonunion, loose motion, or limitation of motion.  The 
diagnosis was intermittent pains in both knees, with possible 
degenerative arthritis.

In the absence of objective evidence of even slight left knee 
or ankle disability, the Board finds that the criteria for a 
10 percent evaluation under Diagnostic Code 5262 have not 
been met.  See 38 C.F.R. § 4.31 (2000).  Moreover, there is 
no evidence showing ankylosis of the knee at a favorable 
angle in full extension, or in slight flexion between zero 
and 10 degrees (the criteria for a 30 percent evaluation 
under Diagnostic Code 5256); slight recurrent subluxation or 
lateral instability of the knee (the criteria for a 10 
percent evaluation under Diagnostic Code 5257); the 
symptomatic removal of semilunar knee cartilage (the criteria 
for a 10 percent evaluation under Diagnostic Code 5259); knee 
flexion limited to 45 degrees (the criteria for a 10 percent 
evaluation under Diagnostic Code 5260); knee extension 
limited to 10 degrees (the criteria for a 10 percent 
evaluation under Diagnostic Code 5261); genu recurvatum (the 
criteria for a 10 percent evaluation under Diagnostic Code 
5263); ankylosis of the ankle in plantar flexion, at less 
than 30 degrees (the criteria for a 20 percent evaluation 
under Diagnostic Code 5270); moderate limitation of motion of 
the ankle (the criteria for a 10 percent evaluation under 
Diagnostic Code 5271); ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position (the criteria 
for a 10 percent evaluation under Diagnostic Code 5272); 
malunion of os calcis or astragalus, with moderate deformity 
(the criteria for a 10 percent evaluation under Diagnostic 
Code 5273); or astragalectomy (the criteria for a 10 percent 
evaluation under Diagnostic Code 5274).

The Board also observes that the veteran has complained only 
of intermittent pain of the left knee and ankle, as his 
complaints of pain have primarily concerned the right lower 
extremity, and that no functional impairment of the left 
lower extremity was shown upon examination.  As such, the 
Board finds no basis for the assignment of a minimum 
compensable evaluation under 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2000), which concern such symptomatology.  Finally, to 
the extent that this disability affects the left knee, the 
Board observes that the evidence of record does not indicate 
both arthritis and instability of this joint, and there is no 
basis for separate evaluations for such disabilities.  See 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).

The Board has considered all of the evidence in this case but 
finds that the assigned zero percent evaluation adequately 
reflects the degree of the veteran's left lower extremity 
disability at all times during the pendency of this appeal, 
thus precluding the assignment of "staged" ratings.  See 
Fenderson v. West, supra.  As such, the preponderance of the 
evidence is against his claim for an initial compensable 
evaluation for this disability.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (relevant sections of which are to 
be codified at 38 U.S.C.A. § 5107(b)). 

Finally, the Board observes that the veteran was informed of 
the provisions of 38 C.F.R. § 3.321(b)(1) (2000), regarding 
the assignment of an extra-schedular evaluation in 
exceptional cases, in the July 1998 Statement of the Case.  
However, he has submitted no evidence showing that his 
service-connected left lower extremity disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Claims for service connection

A.  PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  However, VA regulations recognize that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus or link between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In contrast, where VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements alone will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must include service records or other credible 
evidence corroborating the stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f) (2000); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The Board has first considered the question of whether the 
veteran has a confirmed diagnosis of PTSD.  In this case, the 
diagnosis of mild to moderate and prolonged PTSD is included 
in the report of a June 1997 VA psychiatric examination.  
Moreover, the examiner related this diagnosis to the 
veteran's work as a military police investigator during 
service.  However, as noted above, the PTSD diagnosis must be 
based upon either participation in combat with the enemy or a 
verified in-service stressor for compensation purposes.  
Medical linkage evidence is insufficient, in and of itself, 
to provide a basis for the grant of service connection for 
PTSD.  See Moreau v. Brown, 9 Vet. App. at 396.  Thus, the 
question becomes whether the veteran either engaged in combat 
with the enemy during service or experienced a verified in-
service stressor upon which the diagnosis of PTSD is based.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, his 
military records show that his primary military occupational 
specialty was working as a military policeman, and his 
commendations include the Army Service Ribbon, the Good 
Conduct Medal, two Overseas Service Ribbons, and expert 
commendations for the rifle, the pistol, and the hand 
grenade.  Significantly, the veteran served during the 
peacetime period between the Vietnam Era and the Persian Gulf 
War.  In short, the veteran's claims file does not reflect 
participation in combat with the enemy during service.

The Board has thus considered whether the veteran's PTSD 
diagnosis is based upon a verified in-service stressor or 
stressors.  In this regard, the Board observes that the 
veteran listed no in-service stressors in his April 1997 
application and did not respond to a detailed May 1997 RO 
letter requesting specific information as to PTSD stressors, 
including names, dates, and locations.  During his June 1997 
VA psychiatric examination, the veteran reported that his in-
service work included criminal investigations and that he 
felt that "the pressure was too much" during five in-
service murder investigations, but he provided no further 
specific details.  The RO also reiterated the need for 
specific stressor information in the July 1998 Statement of 
the Case, but the veteran provided no such information in his 
August 1998 Substantive Appeal.

The Board observes that the VA's duty to assist the veteran 
is not a one-way street.  If  a veteran wishes help in 
developing a claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Specifically, in 
this case, the veteran has not responded to the VA's requests 
for information as to in-service stressors, and the 
information currently contained in the claims file lacks 
sufficient detail to warrant further development, such as 
stressor verification efforts by the United States Armed 
Services Center for Research of Unit Records. 

Overall, while the veteran has been diagnosed with PTSD, this 
diagnosis has not been predicated on either verified 
participation in combat with the enemy during service or a 
verified in-service stressor.  The preponderance of the 
evidence is therefore against the veteran's claim for service 
connection for PTSD.  Again, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

B.  Residuals of a puncture wound of  the low back and shin 
splints

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000). 

In this case, the veteran's service medical records, 
including his June 1982 separation examination report, are 
negative for complaints of, or treatment for, either a low 
back wound or shin splints.  However, in June 1997, the 
veteran underwent a VA muscles examination, the report of 
which reflects that he described a history of having glass 
from a broken bottle shoved into his back in 1979.  A 2.5 
centimeter scar overlying the lumbar area posteriorly was 
shown upon examination, and the diagnosis was a scar from a 
previous laceration at the posterior lumbar area incurred 
during service.  The veteran also underwent a VA bones 
examination, during which he complained of pain up and down 
the shins, particularly over the left leg.  Following an 
examination, a diagnosis of pain down both shins, etiology 
undetermined, was rendered.

In this case, the Board observes that there is no medical 
evidence suggesting an etiological relationship between the 
veteran's current shin splints and service.  The only 
evidence supporting his claim is his own lay opinion, as 
articulated in his April 1997 application.  However, the 
veteran has not been shown to possess the requisite degree of 
medical expertise to render an opinion as to the etiology of 
a disability.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, his lay opinion does not 
constitute competent medical evidence.  By contrast, the 
doctor who conducted the veteran's June 1997 VA bones 
examination rendered the opinion that his low back scar, 
claimed as due to a puncture, was of service onset.  Although 
such an injury is not confirmed by the service medical 
records, there is no competent evidence of record 
contradicting the VA examiner's findings.  
Overall, the evidence of record supports the veteran's claim 
for service connection for residuals of a low back puncture 
wound, and service connection is warranted for this disorder.  
See 38 C.F.R. § 3.303(d) (2000).  However, the preponderance 
of the evidence is against the veteran's claim for service 
connection for shin splints.  Again, as the preponderance of 
the evidence is against the latter claim, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

ORDER

The claim of entitlement to an initial compensable evaluation 
for residuals of a stress fracture of the left lower leg is 
denied.

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for residuals 
of a puncture wound of the low back is granted.

The claim of entitlement to service connection for shin 
splints is denied.


REMAND

The newly enacted provisions of the VCAA apply to all pending 
claims for VA benefits and provide that the VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise, and the Secretary has done so).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's duty to assist the veteran 
with the development of pertinent facts includes conducting a 
thorough and contemporaneous medical examination.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992). 

In view of this, the Board observes that additional 
development is needed in regard to the veteran's claims for 
service connection for torn tendons, a right jaw disorder, a 
right ankle cyst, and flat feet, as the VA examinations 
addressing these claims do not adequately address the 
etiology of these claimed disorders and their possible 
relation to service.  In this case, it is not unambiguously 
clear that either medical examinations or medical opinions 
are unnecessary in deciding these claims.  An examination or 
opinion is treated as being necessary to make a decision on a 
claim if the evidence of record, including the statements of 
the claimant, (i) contains competent evidence of current 
disability or persistent or recurring symptoms of disability; 
and (ii) indicates that disability or symptoms may be 
associated with active service; but (iii) does not contain 
sufficient medical evidence for a decision on the claim.  See 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (relevant sections of which are to 
be codified at 38 U.S.C.A. § 5103A).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination to determine the etiology, 
nature, and extent of his claimed torn 
tendons, right jaw disorder, right ankle 
cyst, and flat feet.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  The examination 
should include all tests and studies 
deemed necessary by the examiner.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
veteran's claimed disorders.  If any of 
these claimed disorders are not shown 
upon examination, the examiner should so 
state.  For each diagnosed disorder, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., at least a 50 percent 
likelihood) that such disorder is 
etiologically related to the veteran's 
active duty service.  Moreover, if any 
diagnosed disorder is found to have 
clearly and unmistakably preexisted 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorder worsened 
permanently during service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

While the Board is specifically 
requesting only one VA examination on 
remand, the Board is aware that the 
disabilities at issue in this case 
encompass multiple anatomical areas.  The 
Board leaves it up to the discretion of 
the RO as to whether multiple 
examinations are necessary to address the 
nature, extent, and etiology of these 
claimed disorders.  

2.  After completion of the above 
development, as well as any further 
development indicated in light of the 
"duty to assist" provisions of the 
VCAA, the RO should again adjudicate the 
veteran's claims for service connection 
for torn tendons, a right jaw disorder, a 
right ankle cyst, and flat feet.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



